Citation Nr: 1712947	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there was clear and unmistakable error in a November 18, 2008, rating decision which granted service connection for residuals of gunshot wound of the back with degenerative disc disease and assigned a 10 percent initial evaluation thereto, effective December 1, 2007.

2.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease with peritoneal adhesions.

3.  Entitlement to total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a video conference hearing before the Board.  The Veteran's Law Judge who conducted this hearing is no longer employed by the Board.  In February 2017, the Veteran was offered and declined the opportunity for a new hearing before the Board.

In August 2015, the Board remanded this matter for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The November 18, 2008, rating decision granted service connection for residuals of gunshot wound of the back with degenerative disc disease and assigned a 10 percent initial evaluation thereto, effective December 1, 2007, the first day after the Veteran's separation from military service.  Although informed of this decision that same month, the Veteran did not timely file an appeal.

2.  The November 18, 2008, rating decision also granted service connection for residuals of gunshot wound of the abdomen, assigning thereto a 30 percent initial evaluation; residuals of gunshot wound, right wrist, assigning thereto a 10 percent initial evaluation; and abdominal and lumbar scars, assigning thereto a 10 percent initial evaluation, all effective December 1, 2007.

3.  The November 18, 2008, rating decision contained clear and unmistakable error (CUE) in failing to assign a separate 20 percent evaluation for residuals of gunshot wound, Muscle Group XX, effective December 1, 2007.

4.  The Veteran's gastroesophageal reflux disease with peritoneal adhesions is manifested by abdominal pain and/or colic pain; nausea lasting less than one day four or more times a year; vomiting lasting less than one day four or more times a year; pyrosis; regurgitation; but without persistently recurrent epigastric distress or substernal arm or shoulder pain; no weight loss; no inference with absorption and nutrition; and is not productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The November 18, 2008, rating decision, which granted entitlement to service connection for residuals of gunshot wound of the back with degenerative disc disease, contained CUE and is revised to add a separate 20 percent disability evaluation for gunshot wound, Muscle Group XX, effective December 1, 2007.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 4.73, Diagnostic Code 5320 (2016). 
2.  The criteria for the assignment of an evaluation in excess of 10 percent for gastroesophageal reflux disease with peritoneal adhesions have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7310, 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  These provisions are not, however, applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).  As for his increased evaluation claim, VA's duty to notify was satisfied by a letter in a November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remand have been undertaken.  Additional records were obtained from the Social Security Administration, the Veteran underwent additional VA examinations, and the claims on appeal were all readjudicated as directed.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
A.  Clear and Unmistakable Error

RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a); 38 U.S.C.A. § 5109A.  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310.  Similarly, neither are too broad, general, and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  Id.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id. 

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

In the November 18, 2008, rating decision, the RO granted entitlement to service connection for residuals of gunshot wound of the back with degenerative disc disease and assigned thereto a 10 percent initial evaluation.  It also granted service connection for residuals of gunshot wound of the abdomen, assigning thereto a 30 percent initial evaluation; residuals of gunshot wound, right wrist, assigning thereto a 10 percent initial evaluation; and abdominal and lumbar scars, assigning thereto a 10 percent initial evaluation.  All of these disabilities became effective December 1, 2007.  The Veteran was notified of this decision that same month and did not appeal.  Consequently the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran claims that he incurred an in-service gunshot wound which went through his right wrist, into his abdomen and then exited out of his back.  Consequently, the Veteran contends that the grant of service connection for residuals of gunshot wound of the back with degenerative disc disease contained CUE by failing to grant a separate evaluation for a through and through muscle injury to Muscle Group XX.  38 C.F.R. § 4.73, Diagnostic Code 5320 (2016).

At the time of the November 18, 2008, rating decision, the evidence of record included an in-service January 1988 periodic examination which noted findings of gunshot wound scars on the right abdomen and center of the back at L4.  An inservice January 2005 computerized tomography examination of the lumbar spine revealed a stream of metallic fragments extending linearly from the right ilicus muscle through the right paraspinous muscles in the upper pelvis.  An inservice January 2007 x-ray examination of the lumbar spine noted an impression of metallic fragments within the posterior soft tissues.  It also noted multiple metallic fragments over the right lower L5 vertebral body with dominant fragments likely passing into the posterior elements.  A July 2007 inservice medical assessment noted findings of an abdomen and back through and through gunshot wound with retained fragments.  A December 2007 VA examination for scars noted the Veteran's history of a gunshot wound that entered his right wrist, then into the right side of the abdomen, and out through his back.  Physical examination revealed scars on his lateral right wrist, right side of the abdomen, and trunk posterior, mid to low back.  A post service July 2008 medical history report noted the Veteran's history of a through and through gunshot wound to the abdomen and back with retained fragments.  The record at that time also included the Veteran's contentions concerning his through and through gunshot wound which entered his abdomen, went through his mid-section, and exited out his back.  Finally, the RO's November 18, 2008, rating decision, granted entitlement to service connection for residuals of gunshot wound to the right wrist, abdomen and back, as well as abdominal and lumbar scars.

Under the law in effect at the time of the November 18, 2008, rating decision, muscle injuries are evaluated pursuant to rating criteria found at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.  

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. 

If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Muscle Group XX consists of the sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions), which provides postural support of body; extension and lateral movements of the spine.  A moderate injury to Muscle Group XX in the lumbar region is rated 20 percent disabling.  The next highest evaluation,  40 percent disabling, is warranted for a moderately severe injury.  Id.

A review of the evidence of record at the time of the November 18, 2008, rating decision reveals that the Veteran satisfied all of the legal requirements for establishing a separate 20 percent disability evaluation for gunshot wound, Muscle Group XX, effective December 1, 2007.  38 C.F.R. § 4.73, Diagnostic Code 5320 (2016).  Although complete treatment records relating to the Veteran's inservice gunshot wound had not been obtained, the available evidence of record at the time of the November 18, 2008, rating decision clearly and undebatably show that the Veteran incurred a through and through gunshot wound to Muscle Group XX.  As noted above, 38 C.F.R. § 4.56(b) mandates that a through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  Thus, at a minimum, a separate 20 percent disability evaluation should have been assigned for a moderate muscle injury to Muscle Group XX.  38 C.F.R. § 4.73, Diagnostic Code 5320.    

A higher rating is not warranted.  The evidence of record in November 2008 showed only minimal symptoms of Muscle Group XX disability.  A December 2007 VA examination of the spine noted the Veteran's complaints of pain and stiffness.  Physical examination revealed no paraspinal muscle spasm, tenderness or weakness.  There was normal muscle tone and bulk throughout, and muscle strength testing was 5/5 proximally and distally throughout all four extremities.  A December 2007 VA examination revealed scars on the abdomen and low back, none of which resulted in underlying tissue damage, skin ulceration, or breakdown over the scars.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than the one assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular.

The Veteran's injury to Muscle Group XX does not present an exceptional disability picture.  The symptoms exhibited by this disability are contemplated by the applicable rating criteria.  Specifically, the symptoms exhibited by Veteran's gunshot wound, Muscle Group XX, effective December 1, 2007, are contemplated by the impairment levels under Diagnostic Code 5320.  38 C.F.R. § 4.75, Diagnostic Code 5320.  There is also no indication within the evidence of record in November 2008 that the Veteran's condition required frequent hospitalization, marked interference with his employment, or any other situation which could be considered a governing norm.  Finally, no argument as to the collective impact of the Veteran's disabilities was made.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  As such, referral for extra-schedular consideration was not warranted.  

Accordingly, the November 18, 2008, rating decision, which granted entitlement to service connection for residuals of gunshot wound of the back with degenerative disc disease, contained CUE and is revised to add a separate 20 percent disability evaluation for gunshot wound, Muscle Group XX, effective December 1, 2007.  

B.  Gastroesophageal Reflux Disease with Peritoneal Adhesions

The Veteran's gastroesophageal reflux disease with peritoneal adhesions is currently evaluated as 10 percent disabling under Diagnostic Codes 7310 and 7346.  38 C.F.R. § 4.114.

Diagnostic Code 7310, for residuals of stomach injury, is rated using the criteria of Diagnostic Code 7301.  Diagnostic Code 7301 rates adhesions of the peritoneum.  38 C.F.R. § 4.114.  Diagnostic Code 7301 rates peritoneal adhesions based on actual partial obstructions, disturbance of motility, reflex disturbances and presence of pain.  Id., Diagnostic Code 7301 at Note.  The relevant medical history does not show obstructions or motility or reflex disturbances during the appeal period.  Thus, Diagnostic Code 7301 is not for application.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 10 percent evaluation is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  Id. 

Throughout the period of this appeal, the Veteran's gastroesophageal reflux disease with peritoneal adhesions has been manifested by abdominal pain and/or colic pain; nausea lasting less than one day four or more times a year; vomiting lasting less than one day four or more times a year; pyrosis; regurgitation; but without persistently recurrent epigastric distress or substernal arm or shoulder pain; no weight loss; no inference with absorption and nutrition; and is not productive of considerable impairment of health.

The Board finds the criteria for a 30 percent evaluation have not been met.  Although there is evidence in the claims file that the Veteran experiences pyrosis and regurgitation, there is no evidence of record of persistent recurrent epigastric distress nor is there evidence demonstrating that the service-connected disorder is productive of any substernal arm or shoulder pain.  There also is no evidence or even suggestion that this condition was productive of considerable impairment of health.  The treatment records do not document such symptomology.  The Board finds that, if the service-connected gastroesophageal reflux disease with peritoneal adhesions was productive of considerable impairment of health, there would be more medical records reflecting complaints of and treatment for the associated symptomology.  The clinical records do not indicate any significant level of impairment and reports of the VA examinations also do not document such symptomology.  Based on the above, the Board finds that the symptomology associated with the service-connected gastroesophageal reflux disease with peritoneal adhesions does not warrant an initial rating in excess of 10 percent.  

Although there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected gastroesophageal reflux disease with peritoneal adhesions, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected gastroesophageal reflux disease with peritoneal adhesions varied to such an extent that a rating greater or less than 10 percent would be warranted.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to a rating in excess of 10 percent for his service-connected gastroesophageal reflux disease with peritoneal adhesions, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the Board that the Veteran's gastroesophageal reflux disease with peritoneal adhesions does not present an exceptional disability picture to warrant entitlement to a greater level of compensation on an extra-schedular basis.  The symptoms exhibited by Veteran's gastroesophageal reflux disease with peritoneal adhesions are contemplated by the impairment levels in under Diagnostic Codes 7310 and 7346.  38 C.F.R. § 4.114.  Evaluations in excess of 10 percent are provided for certain manifestations of the Veteran's service-connected gastroesophageal reflux disease with peritoneal adhesions, but the medical evidence does not show persistently recurrent epigastric distress or substernal arm or shoulder pain, and is not productive of considerable impairment of health demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  There is also no indication that the Veteran's condition required frequent hospitalization, marked interference with his employment, or any other situation which could be considered a governing norm.  As such, referral for extra-schedular consideration is not warranted. 

Regarding collective impact, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds such is the case here and it will not be discussed.


ORDER

The November 18, 2008, rating decision contained CUE and is revised to add a separate 20 percent evaluation for gunshot wound, Muscle Group XX, effective December 1, 2007.  

Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease with peritoneal adhesions is denied.


REMAND

The Veteran is seeking entitlement to TDIU.

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159.

As noted above, the Board has revised the November 18, 2008, rating decision to add a separate 20 percent evaluation for gunshot wound, Muscle Group XX, effective December 1, 2007.  This amounts to a material change in the facts relating to the Veteran's claim seeking entitlement to TDIU.  See 38 C.F.R. § 19.31 (2016); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is remanded for the following actions:

1.  Following the enactment of the Board's decision above, the claim of entitlement to a TDIU rating must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

2.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


